Citation Nr: 1119748	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for glaucoma, claimed as secondary to the Veteran's diabetes mellitus.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for obstructive sleep apnea, claimed as related to the Veteran's asthma.

6.  Entitlement to an effective date earlier than August 7, 2006, for the assignment of a 20 percent evaluation for intractable plantar keratoses, right foot, postoperative.

7.   Entitlement to an effective date earlier than August 7, 2006, for the assignment of a 20 percent evaluation for plantar keratoses, left foot.

8.  Entitlement to a rating in excess of 20 percent for intractable plantar keratoses, right foot, postoperative.

9.  Entitlement to a rating in excess of 20 percent for plantar keratoses, left foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran submitted additional evidence in December 2010 after certification of the case to the Board.  He submitted a waiver of RO adjudication during March 2011.  Thus, the Board can consider such evidence in the first instance.

The issue of clear and unmistakable error (CUE) in a May 1996 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than August 7, 2006, for the assignment of a 50 percent evaluation for depression has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, obstructive sleep apnea, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's hypertension was not present in service or for years thereafter, nor is there credible evidence linking it to any incident of service.

2.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus was not present in service or for many years thereafter, nor is there credible evidence linking it to any incident of service.

3.  The preponderance of the evidence indicates that the Veteran's glaucoma began years after discharge from service and is not related to service or to any service-connected disability.

4.  A claim for an increased rating for service-connected intractable plantar keratoses, right foot, postoperative was received no earlier than August 7, 2006. 

5.  The evidence of record fails to show that symptomatology consistent with a 20 percent rating for intractable plantar keratoses, right foot, postoperative was factually ascertainable at any time during the one year prior to his date of claim.

6.  A claim for an increased rating for service-connected intractable plantar keratoses, left foot, postoperative was received no earlier than August 7, 2006. 

7.  The evidence of record fails to show that symptomatology consistent with a 20 percent rating for intractable plantar keratoses, left foot, postoperative was factually ascertainable during the one year prior to his date of claim.

8.  In an April 2009 statement, the Veteran expressed his satisfaction with the assignment of 20 percent evaluations for intractable plantar keratoses, right foot, postoperative, and for plantar keratoses, left foot.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for the establishment of service connection for glaucoma have not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  An effective date earlier than August 7, 2006, for the assignment of a 20 percent evaluation for intractable plantar keratoses, right foot, postoperative is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.73, Diagnostic Code 5284 (2010).

5.  An effective date earlier than August 7, 2006, for the assignment of a 20 percent evaluation for intractable plantar keratoses, left foot, postoperative is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.73, Diagnostic Codes 5284 (2010).

6.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the claims of entitlement to ratings in excess of 20 percent for intractable plantar keratoses, right foot, postoperative, and for plantar keratoses, left foot. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2007 that fully addressed the notice elements concerning the Veteran's claim of service connection for diabetes mellitus, and glaucoma was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  

Another preadjudicatory letter, issued in August 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

With regard to the earlier effective date claims, the Board notes that they are downstream issues arising from a grant of a higher evaluation, obviating the need for notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in August 2006, VCAA notice was provided as to these claims with information consistent with Dingess and increased ratings.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for hypertension, diabetes mellitus or glaucoma.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to hypertension, diabetes mellitus, or glaucoma until years following separation, and there is no credible lay evidence of continuity of symptomatology.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disabilities and active service.  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Additionally, records from the Social Security Administration are in the file.  

Further regarding the duty to assist, the Veteran's statements in support of the claims are of record, including testimony provided at a December 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The regulations further provide that service connection is warranted for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, the instant claim was filed prior to this date and thus the revised provisions are not applicable here.

Where a veteran served continuously for ninety (90) days or more during a period of war and diabetes mellitus or cardiovascular renal disease, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus and Glaucoma

The Veteran contends in his Form 9, dated April 2010, that he has diabetes mellitus which was first documented during 1985 while on active duty at Fort Benning, Georgia.  He additionally indicates that he was treated for Metformin in 1992 while serving on active duty in Saudi Arabia.  The Veteran also indicates that he was prescribed Metformin and then Glipizide in April 1997 while working as a government employee in Kuwait.  He additionally indicates that he was formally diagnosed a diabetic in 2000 at Woodbridge Family Health Clinic, which is a military treatment facility.  

The Veteran's service treatment records reflect no treatment for, or a diagnosis of, diabetes mellitus.  In this regard, the Board notes that in lab results dated in October 1995, the Veteran's glucose was measured at 107, with the normal range being from 70 to 115.  Additionally, his December 1995 separation examination reveals no diagnosis or complaints concerning diabetes mellitus.  In the accompanying Report of Medical History, the Veteran denied having "sugar in his urine" at any time.   

In an April 1997 Report of Medical History, completed post-service in connection with the Veteran's job as a government civilian employee, the Veteran again denied having "sugar in his urine" at any time.   

The Veteran submitted a post-service treatment record dated May 1998 showing a blood sugar reading of 8.1, with 6.1 being the highest normal reading and a July 1998 follow-up note indicating that the Veteran had some high blood sugar readings at his last examination.  Repeat fasting glucose was in order, but it does not appear that such testing was accomplished. 

A letter from the Veteran's primary physician, Dr. D., dated September 2005 indicates that the Veteran was diagnosed with pre-diabetes on August 13, 2004.

The Board additionally notes that the Veteran applied for disability compensation in February 1996, at discharge, for his bilateral foot disability.  However, he did not indicate that he was treated for diabetes mellitus during active service and did not claim compensation for such disability until August 2006.

The Veteran contended during his December 2010 Board hearing that his blood sugar was higher than it should have been when he had his first blood sugar test in 1986.  He also indicated that he was first treated with pills for diabetes beginning in 2001 and progressed to insulin during 2004.  

In conclusion, the Board finds that service connection for the Veteran's diabetes mellitus must be denied as the preponderance of the evidence is against a finding that the disability is related to active service or manifested within one year of service.  Indeed, there is no competent evidence linking the Veteran's current diabetes mellitus to any incident of active service.  There is additionally no competent evidence which indicates that the Veteran had diabetes mellitus within one year of active service.  Rather, he expressly denied problems at his separation examination and again approximately two years after separation, and the clinical record reveals no diagnosis of diabetes mellitus for many years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran himself believes that his diabetes mellitus is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the Board finds that the Veteran is not competent to identify an etiology of a systemic condition such as diabetes mellitus and the Board additionally finds that he is not credible concerning his reports of in-service diagnosis and treatment for such condition.  In this regard, the Board notes that the service treatment records indicate no treatment for or diagnosis of diabetes mellitus.  Additionally, the Veteran denied diabetes mellitus at discharge and again approximately two years post-service.  The Veteran also, as detailed above, has been inconsistent concerning when and where he was first diagnosed with diabetes mellitus.  Thus, the Board finds that the he is not competent to determine that his diabetes mellitus is related to any incident of service and is not credible in his contentions that he was treated for diabetes mellitus during or just after service.  Moreover, for these same reasons, the Veteran's lay statements do not establish continuity of symptoms such as to enable a grant of service connection on this basis.  It is additionally noted that the Veteran failed to raise a claim of service connection for diabetes mellitus in 1996, when he claimed foot disability.  If he had diabetes mellitus at that time, it is reasonable to expect that he would have raised a claim then, rather than in 2006.  Thus further weighs against a finding of continuity in this case.

The Veteran testified at his December 2010 Board hearing that he had not been diagnosed with glaucoma until 2005.  He additionally indicated that his glaucoma is secondary to his diabetes mellitus and that he could not link his glaucoma to his period of active service.

The Board additionally finds that the Veteran's claim for service connection for glaucoma must be denied.  Indeed, as the Veteran is not service-connected for diabetes mellitus, the secondary claim for glaucoma must fail.  Moreover, based on the Veteran's own statements, glaucoma did not arise in service or for many years thereafter, and he does not contend that it is directly related to service, precluding an award on that basis.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against an award of service connection for the Veteran's diabetes mellitus and glaucoma.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date Claims

The Veteran in this case seeks effective dates earlier than August 7, 2006, for the assignment of a 20 percent evaluation for intractable plantar keratoses, right foot, postoperative and assignment of a 20 percent evaluation for plantar keratoses, left foot.

In general, with respect to an award of increased compensation, the effective date of such an award shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

The Veteran testified at his hearing that he did not receive his original May 1996 rating decision; however, the Board notes that the address to which the rating decision was sent was the one furnished by the Veteran on his original claim dated in February 1996.  The Veteran additionally indicated that he was not claiming an earlier effective date based on lack of notice.  Instead, he claimed that since his symptomatology had not changed or worsened since service, and that he should receive the 20 percent disability rating for his bilateral foot condition since his discharge from service.

Historically, service connection was awarded, at 10 percent level, for intractable plantar keratoses, right foot.  A noncompensable rating was awarded for intractable plantar keratoses, left foot.  Both grants were effective February 1, 1996, based on the Veteran's date of discharge from active duty.  There is no indication that the Veteran filed a notice of disagreement for this rating decision, nor does the Veteran contend that he did.  Because he did not appeal that rating decision, it became final.  38 C.F.R. § 20.302, 20.1103.  Thus, an effective date for any increased rating must be based upon the date of the claim for increase, and cannot be any earlier than one year prior to that date.  38 U.S.C.A. § 5110.

Following the 1996 initial rating decision, the next correspondence in the record is the Veteran's August 2006 claim for increase.  Thus, there is no earlier claim for increase for consideration.  In so finding, the Board has considered whether any informal claims were made.  In this regard, under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or someone acting as next friend of the claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155.  Here, however, there is no document following the last final denial in May 1996 but before the August 2006 claim for increase that expresses an intent to apply for the benefit in question.  

The Board also acknowledges 38 C.F.R. § 3.157, under which a report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement. Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service- connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157.

While private treatment in 2005 and 2006 referable to the feet is of record, this was received in 2007, and as such cannot enable an earlier effective date for the purposes of analysis under 38 C.F.R. § 3.157.  See 38 C.F.R. § 3.157(b)(2).

Based on the above, there is no informal claim prior to August 7, 2006.  However, this does not end the inquiry.  The Board must review the evidence to determine whether increased disability was shown within the year prior to his date of claim for increase pursuant to 38 U.S.C.A. § 5110(b)(2).  

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected foot disorders. Those that are pertinent to the Veteran's service-connected disability are Diagnostic Code (DC) 5278 (for rating claw foot (pes cavus); and DC 5284 (for rating other foot injuries).

DC 5278 for claw foot (pes cavus), provides a maximum 50 percent rating when there is bilateral marked contraction of plantar fascia with a dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A maximum 30 percent rating is assigned when the preceding symptoms are unilateral.  A 30 percent rating may also be assigned when there is a tendency toward bilateral dorsiflexion of all toes, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. A 20 percent rating is assignable when the preceding symptoms are unilateral.  A 10 percent rating is assignable when the great toe is dorsiflexed and there is some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, either bilaterally or unilaterally.  38 C.F.R. § 4.71a, DC 5278.

Under DC 5284, a moderate foot injury warrants a 10 percent rating.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

Private podiatric treatment records dated in June 2006 indicate that the Veteran requested treatment for what he called plantar warts on the plantar aspects of both feet that caused pain with weight bearing.  The provider found nucleated hyperkeratotic lesions under the third metatarsal head bilaterally, with the left being greater than the right.  The Veteran also had a diffused hyperkeratosis under the third metatarsal head bilaterally, as well as mild hammertoes bilaterally, which were secondary to compensation and clawing of the digits to relieve pressure under the painful metatarsal heads.  The vascular examination was noted as normal (+2/4 pulses bilaterally) with lower extremity neurologic status being intact.

As noted above, because the Veteran did not appeal his initial rating decision in 1996, the earliest effective date can only be one year prior to his date of the claim for increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  His date of claim for an increased rating was filed in August 2006.  Review of the evidence during the one year period prior to the date of claim fails to provide any indication that the Veteran's left foot disability resulted in manifestations consistent with a moderate foot injury; hammer toes on all toes; or pes cavus with the great toe dorsiflexed, some limitation of motion of dorsiflexion at the ankle and definite tenderness under the metatarsal heads.  Review of the evidence during the one year period prior to the date of claim fails to provide any indication that the Veteran's right foot disability resulted in manifestations consistent with a moderately severe foot injury or a claw foot.

The Board has considered whether there are any other Diagnostic Codes that may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").   Consideration has been given to DC 5276 (for rating flatfoot, acquired); DC 5277 (for rating weak foot ); DC 5279 (for rating Metatarsalgia, anterior (Morton's Disease), unilateral or bilateral); DC 5280 (for rating hallux valgus); DC 5281 (for rating hallux rigidus, unilateral, severe); and DC 5283 (for rating malunion or nonunion of the tarsal bones).  As the evidence does not show the Veteran's bilateral foot disability to manifest with such symptomatology; these are all inapplicable in this appeal.

Thus, the evidence does not reflect that a factually ascertainable increase in symptomatology sufficient to warrant the assignment of effective dates earlier than August 7, 2006, for the assignment of a 20 percent evaluation for intractable plantar keratoses, right foot, postoperative, or for the assignment of a 20 percent evaluation for plantar keratoses, left foot has not been found.  Accordingly, the claims must be denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.   However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Withdrawn Claims

Finally, with respect to the Veteran's claims of entitlement to ratings in excess of 20 percent for intractable plantar keratoses, right foot, postoperative, and for plantar keratoses, left foot, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for glaucoma, claimed as secondary to the Veteran's diabetes mellitus, is denied.

Entitlement to an effective date earlier than August 7, 2006, for the assignment of a 20 percent evaluation for intractable plantar keratoses, right foot, postoperative, is denied.

Entitlement to an effective date earlier than August 7, 2006, for the assignment of a 20 percent evaluation for plantar keratoses, left foot, is denied.

The appeal as to the claims of entitlement to ratings in excess of 20 percent for intractable plantar keratoses, right foot, postoperative, and for plantar keratoses, left foot is dismissed.


REMAND

With respect to the Veteran's hypertension claim, he asserts that he received in-service treatment in 1995 at Fort Gillem, in Georgia.  He had been told that the records were misplaced and he was unsuccessful at obtaining them.  However, the record does not indicate that further attempts would be futile.  Indeed, while VA contacted the Department of the Army at Fort McPherson, it does not appear that a research request was sent to Fort Gillem.  Accordingly, this should be accomplished.

Concerning the Veteran's claim for service connection for asthma, the Board notes that shortness of breath was noted at the time of discharge in a Report of Medical History dated December 1995.  Additionally, current medical records indicate a diagnosis of asthma.  The Veteran testified in his Board hearing that he was diagnosed with asthma in 2001, after retirement.  Thus, as there is some indication of asthma symptomatology in service, and there is an indication of current asthma, a VA examination with opinion as to the relationship between his claimed asthma to service is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran additionally indicated during his Board hearing that he was found napping by his supervisors while on active duty.  He described this as the first indication of sleep apnea, which he claims he was diagnosed with shortly after service.  He additionally claimed that he had his first sleep study during 1997, which revealed obstructive sleep apnea.  Thus, the RO should request that the Veteran provide information concerning where he had a sleep study in 1997, and such records should be requested, if possible.  Additionally, the Veteran's service personnel records should be requested through official sources.

If the Veteran's claims of in-service symptomatology of sleep apnea and/or a diagnosis of sleep apnea soon after retirement are verified, he should be afforded a VA examination.  Likewise, if he is service-connected for asthma, he should be afforded a VA examination to determine if his sleep apnea is secondary to such condition.

With regard to the claim for service connection on a secondary basis for obstructive sleep apnea, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise him of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

Accordingly, this issue is REMANDED for the following action.

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for obstructive sleep apnea as secondary to asthma.  

2.  Obtain the Veteran's service personnel records from official sources.

3.  Attempt to obtain through appropriate channels any records of treatment dated in 1995 at the medical facility at Fort Gillem.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran to include records of his claimed 1997 sleep test, once any appropriate authorization is obtained.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asthma.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability that the any diagnosed asthma is related active service.  The examiner should provide the rationale for all opinions expressed.  If he or she cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  If and only if, there is some corroboration of the Veteran's in-service sleep apnea and/or diagnosis of such condition shortly after service OR if service connection for asthma is granted, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability that his sleep apnea is related active service or is due to or aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

7.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


